       Case 4:19-cv-00529-MWB Document 12 Filed 07/08/19 Page 1 of 24




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

POM OF PENNSYLVANIA, LLC                :
t/d/b/a PACE-O-MATIC, and               :
SAVVY DOG SYSTEMS, LLC,                 :
                                        :       NO. 4:19-cv-00529-MWB
                   Plaintiffs,          :
                                        :
             v.                         :
                                        :
PASKILLVENDING.COM,                     :
JOHN DOES 1-100, and                    :
XYZ COMPANIES 1-100,                    :
                                        :
                   Defendants.          :



      Pursuant to Local Rule of Civil Procedure 7.5, Plaintiffs POM of

Pennsylvania, LLC and Savvy Dog Systems, LLC (collectively, “Plaintiffs”)

submit this brief in support of their Motion for Extension of Time to Deadline for

Service of Process, Leave to Serve Process by E-Mail and Conduct Third Party

Discovery, see ECF No. 11, the overarching purpose of which is to facilitate an

orderly and expeditious resolution of this action. As set forth below, because the

defendants in this matter have continued to take calculated measures to conceal

their identity and whereabouts, this Court should permit service through alternative

means and, concomitantly, grant leave to conduct limited third-party discovery.




                                            1
       Case 4:19-cv-00529-MWB Document 12 Filed 07/08/19 Page 2 of 24




      I.     BACKGROUND

    A. General Factual and Procedural History.

      On March 24, 2018, Plaintiffs commenced this action seeking damages

resulting from the repeated and continuous unauthorized use of their common-law

trademark by Defendants PASKILLVENDING.COM acting in concert with

various unidentified Doe(s) (collectively, “Defendants”).

      Plaintiffs manufacture and develop innovative games for the coin-op

industry in the Commonwealth of Pennsylvania, which is marketed under the mark

PENNSYLVANIA SKILL, as well as various related design marks and

combination marks with design elements (collectively, the “Pennsylvania Skill

Mark”). As a result of Plaintiffs’ considerable financial investments and efforts

over the last decade, which are detailed in the Complaint, the Pennsylvania Skill

Mark has earned a distinctive reputation among consumers and within the relevant

trade, even garnering significant unsolicited coverage in various media outlets.1

      In December 2018, Plaintiffs became aware that Defendants were

intentionally using the Pennsylvania Skill Mark in connection with their efforts to

advertise, promote and sell their game machines (the “Counterfeit Product”),

including software and related components via www.paskillvending.com, (the


1
 See ECF No. 1, ¶¶ 11-20. Notably, the incalculable distinction earned by POM is
based – in no small party – on the fact that its games continue to be the only game
of its kind whose legality under Pennsylvania law has been judicially confirmed.
                                          2
          Case 4:19-cv-00529-MWB Document 12 Filed 07/08/19 Page 3 of 24




“Infringing Webpage”). As relevant herein, the Infringing Website, among other

things: (a) expressly used the Pennsylvania Skill Mark; (b) contained specific

indicia of a deliberate attempt to resemble the websites maintained by Plaintiffs

and Miele Manufacturing, Inc., which is the sole licensed distributor of their

product; and (c) portrayed the product it offered as being manufactured, designed,

and/or sold by Plaintiffs, or otherwise closely linked to them. According to public

records, the Infringing Webpage was created on or about September 7, 2018, but

the identity of its registrant is unavailable because the domain was registered

through Domains By Proxy LLC (“Domains By Proxy”). A true and correct copy

of the Infringing Website’s registration data is attached hereto as Exhibit A.

Domains By Proxy, according to its website, is a domain proxy service that allows

the registrant to obtain and operate a domain page while remaining anonymous to

the public.2 However, as outlined on its website (the relevant parts of which are

attached hereto as Exhibit C), Domains By Proxy does afford a method of

contacting the registrant via email, which in the case of the Infringing Website is

through paskillvending.com@domainsbyproxy.com.

      Since becoming aware of Defendants’ wrongful conduct, Plaintiffs

employed various measures designed to ascertain Defendants’ identity, or at a

minimum, locate a physical mailing address. For instance, in December 2018, one

      2
        A true and correct copy of the relevant representations contained on the
Infringing Website are attached hereto as Exhibit B.
                                          3
       Case 4:19-cv-00529-MWB Document 12 Filed 07/08/19 Page 4 of 24




of Plaintiffs’ business associates called the phone number advertised on the

Infringing Website, and spoke to an individual who identified himself only as John

who offered a “skill game” for sale. See Aff. Of Jeffrey Millay, at ¶ 5 (Exhibit D).

When asked, however, he refused to provide a last name or a business address.

Based on information Plaintiffs have obtained through their investigation,

Defendants have similarly refused to provide their full names or a physical address

during any of their in-person solicitations, opting, instead to give only a first name

and phone number.

      Finally, after several unsuccessful attempts to dissuade Defendants from

continuing in their conduct, Plaintiffs commenced this action. However, lacking

any other method of furnishing notice of this action, Plaintiffs transmitted a filed

copy of the Complaint, as well as a waiver of service of summons form via email

to the address specified above (i.e., paskillvending.com@domainsbyproxy.com).

Although Defendants did not return the attached waiver, a response email, counsel

for Plaintiffs received a copy of which is attached hereto as Exhibit E, which

clearly suggests that the above-referenced email address is operational and used by

Defendants to conduct business. Accordingly, Defendants are believed to have

received notice of this action.




                                          4
       Case 4:19-cv-00529-MWB Document 12 Filed 07/08/19 Page 5 of 24




      II.    ARGUMENT.

   A. Alternative Service (via email) is warranted under the circumstances.

      Under the Federal Rules of Civil Procedure, service of original process may

be made by, inter alia, “following state law for serving a summons in an action

brought in courts of general jurisdiction in the state where the district court is

located or where service is made[.]” Fed.R.Civ.P. 4(e)(1). Turning to the relevant

state law, although the Pennsylvania Rules of Civil Procedure generally mandate

personal service of original process, where a plaintiff has endeavored in good faith

to locate the defendant and has undertaken practical efforts to effectuate service

through traditional means, alternative method of service may be permitted if it is

“reasonably calculated to provide the defendant with notice of the proceedings

against him[.]” Calabro v. Leiner, 464 F.Supp.2d 470, 472 (E.D. Pa. 2006);

accord Power Corp. of Canada v. Power Financial, No. 4:09-cv-0510, 2009 WL

982750 at *1 (M.D. Pa. Apr. 13, 2009) (per Conner, J.). Such an “alternative

method” may include e-mail. See id. (citing Rio Propos., Inc. v. Rio Int’l Interlink,

284 F.3d 1007, 1013, 1017 (9th Cir. 2002)); see also Washington Cty. Family

Entm't, LLC v. RNN Entm't Inc., No. 2:17-cv-807, 2018 WL 287932, at *3 (W.D.

Pa. Jan. 4, 2018).

      Applying these precepts, Plaintiffs should be allowed to effect service via

electronic mail on Defendants. First, as reflected in the attached exhibits and

                                           5
       Case 4:19-cv-00529-MWB Document 12 Filed 07/08/19 Page 6 of 24




affidavits, Plaintiffs have made a good faith attempt to locate Defendants and serve

them through traditional means. This Court’s decision in Power Corp. of Canada,

which also involved a trademark action brought against a website that operated

through “an online service that shield[ed] the owner’s identity,” is particularly

instructive, as the Court permitted service via e-mail based largely on substantially

similar efforts to identify, locate, and serve the defendant. See Calabro, 2009 WL

982750 at *1 (noting that despite the efforts of a private investigator who

attempted to ascertain identity of the website’s owner and communicate with the

defendant via telephone, a valid address could not be found and, thus, alternative

service was warranted).

      With respect to the sufficiency of the notice, sending the Complaint to

paskillvending.com@domainsbyproxy.com is reasonably calculated to notify

Defendant(s) of this action because the email address is clearly operational and is

used by the Infringing Website and/or its agents. Indeed, Defendants should

already be aware of this action, given that the correspondence received by

Plaintiffs on April 18, 2019 seemingly confirms delivery of the Complaint to that

email address.

   B. Good cause exists for permitting limited third-party discovery aimed at
      ascertaining the Defendants’ identity because the action cannot proceed in
      the absence of certain elemental but crucial information.




                                          6
          Case 4:19-cv-00529-MWB Document 12 Filed 07/08/19 Page 7 of 24




      Concomitantly, Plaintiffs also request permission to engage in expedited

third-party discovery prior to the Rule 26(f) Conference limited to the sole issue of

Defendants’ identity and location. Specifically, Plaintiffs seek to serve a subpoena

pursuant to Federal Rule of Civil Procedure 45 on Domains By Proxy, requesting

basic identifying information, including the name(s) of the Infringing Website’s

registrant(s) and their current and permanent address, telephone number, and e-

mail address.3 The limited discovery Plaintiffs propose is a necessary adjunct to

service via email, since Defendants’ disregard for the judicial process and history

of surreptitious conduct suggests that further identifying information will be

necessary to secure their cooperation.4 Indeed, this Court, as well as others within

this Circuit, have recognized that such relief is particularly appropriate in the

context of trademark claim against defendants deliberately shielding their identity

through the use of proxy services. See Malibu Media, LLC v. Doe, No. 3:15-cv-

1703, 2015 WL 5829792, at *2 (M.D. Pa. Sept. 30, 2015); Strike 3 Holdings, LLC


      3
        The general standard for assessing request for discovery prior to a Rule 26
Conference is whether “good cause” exists for permitting discovery prior to a Rule
26 Conference. See, e.g., Malibu Media, LLC v. Doe, No. 3:15-cv-1703, 2015 WL
5829792, at *2 (M.D. Pa. Sept. 30, 2015) (citing Fed.R.Civ.P. 26(b)(1)
(“For good cause, the court may order discovery of any matter relevant to the
subject matter involved in the action.”).
      4
         Although Plaintiffs believe that alternative service is entirely justified in
the present case, to the extent this Court is disinclined to permit service via e-mail
at this juncture, it should at a minimum, grant leave to serve a third-party
subpoena.
                                            7
          Case 4:19-cv-00529-MWB Document 12 Filed 07/08/19 Page 8 of 24




v. Doe Subscriber Assigned IP Address 68.82.141.39, 370 F. Supp. 3d 478, 481

(E.D. Pa. 2019) (permitting a third-party subpoena similar to what Plaintiffs seek,

citing its limited scope and the absence of “other means for [the plaintiff] to obtain

defendant's identity,” while further noting that “[i]f defendant cannot be identified

and served, the action cannot proceed, and [the plaintiff] would be left without a

remedy for any infringement of its copyrights”); Manny Film LLC v. Doe

Subscriber Assigned IP Address 50.166.88.98, 98 F. Supp. 3d 693, 695 (D.N.J.

2015) (finding “good cause to permit Plaintiff to engage in expedited discovery

prior to the Rule 26(f) conference” to obtain “the names and addresses of the

internet subscribers whose IP addresses are identified in the complaints” because

without such discovery, the plaintiffs’ ability to pursue their copyright

infringement claims would be “severely limited”); see also Malibu Media, LLC v.

Doe, 109 F. Supp. 3d 165, 168 (D.D.C. 2015) (finding “good cause exists for

Plaintiff's requested expedited discovery” because “Defendant must be identified

before this suit can progress further”).

      Accordingly, Plaintiffs respectfully request leave to serve a subpoena

requesting Domains By Proxy to produce certain basic (albeit critical) information

concerning Defendants’ identity.5


      5
        To the extent this Court is circumspect about permitting such discovery
without affording the registrant(s) of the Infringing Website an opportunity to
explain why their identity should not be subject to discovery, the relief crafted by
                                           8
       Case 4:19-cv-00529-MWB Document 12 Filed 07/08/19 Page 9 of 24




this Court in Malibu Media, LLC is instructive and may serve as useful guidepost.
Specifically, although the Court granted leave to serve a subpoena on the third-
party service provider, its Order imposed the following conditions:

      1. Plaintiff may serve a Rule 45 subpoena upon the third party
         internet service provider Comcast Cable (the “ISP”), for the
         purpose of obtaining information necessary to identify the
         individual assigned with the IP address 73.52.94.247 (“John Doe
         Defendant”), specifically his or her name and address. The
         subpoena shall have a copy of this order attached;

      2. The ISP will have fourteen (14) days from the date of service of
         the Rule 45 subpoena to serve the John DoeDefendant with a copy
         of the subpoena and a copy of this order. The ISP may serve the
         John Doe Defendant using any reasonable means, including
         written notice sent to his or her last known address, transmitted
         either by first-class mail or via overnight service;

      3. The John Doe Defendant shall have fourteen (14) days from the
         date of service of the Rule 45 subpoena to file any motions with
         this court contesting the subpoena (including a motion to quash or
         modify the subpoena). The ISP may not turn over the John Doe
         Defendant's identifying information to Plaintiff before the
         expiration of this 28 day period. Additionally, if the John Doe
         Defendant or ISP files a motion to quash the subpoena, the ISP
         shall not produce any information to Plaintiff until the court issues
         an order instructing the ISP to resume production of the requested
         discovery. If the John Doe Defendant moves to quash or modify
         the subpoena, the John Doe Defendant shall contemporaneously
         notify the ISP so that the ISP is on notice not to release the John
         Doe Defendant's contact information to Plaintiff until the rules on
         any such motion;

      4. If the 28 day period lapses without the John Doe Defendant or ISP
         contesting the subpoena, the ISP shall have fourteen (14) days to
         produce the information responsive to the subpoena to Plaintiff;

      5. The ISP shall preserve any subpoenaed information pending the
         resolution of any timely-filed motion to quash;
                                         9
      Case 4:19-cv-00529-MWB Document 12 Filed 07/08/19 Page 10 of 24




                                       Respectfully Submitted,

                                       /s/ Matthew H. Haverstick
                                       Matthew H. Haverstick (PA No. 85072)
                                       Paul G. Gagne (PA No. 42009)
                                       Shohin H. Vance (PA No. 323551)
                                       Kleinbard LLC
                                       Three Logan Square; Fifth Floor
                                       1717 Arch Street
                                       Philadelphia, PA 19103
                                       Telephone: 215-568-2000
                                       Fax: 215-568-0140
                                       Counsel for Defendant




      6. Any information ultimately disclosed to Plaintiff in response to a
         Rule 45 subpoena may be used by Plaintiff solely for the purpose
         of litigating the instant case.

Id. at *3. Accordingly, although the privacy concerns present in Malibu Media are
not presently implicated, to the extent this Court believes safeguards are necessary,
the above formulation would provide ample protection.\
                                          10
Case 4:19-cv-00529-MWB Document 12 Filed 07/08/19 Page 11 of 24
Case 4:19-cv-00529-MWB Document 12 Filed 07/08/19 Page 12 of 24
      Case 4:19-cv-00529-MWB Document 12 Filed 07/08/19 Page 13 of 24




                         CERTIFICATE OF SERVICE

      I certify that, on July 8, 2019, I served all parties by filing the foregoing on

the Court’s ECF filing system.



                                           /s/Shohin H. Vance
                                           Kleinbard LLC
                                           Three Logan Square; Fifth Floor
                                           1717 Arch Street
                                           Philadelphia, PA 19103
                                           Telephone: 215-568-2000
                                           Fax: 215-568-0140
                                           Counsel for Defendant
            Case 4:19-cv-00529-MWB Document 12 Filed 07/08/19 Page 14 of 24
Malibu Media, LLC v. Doe, Not Reported in Fed. Supp. (2015)
2015 WL 5829792

                                                              On September 1, 2015, Plaintiff filed a
              2015 WL 5829792                                 complaint alleging copyright infringement
          Only the Westlaw citation                           of various films it created and distributed
            is currently available.                           online against Defendant, an unnamed
            United States District                            Internet subscriber assigned with the IP
          Court, M.D. Pennsylvania.                           address 73.52.94.247. Plaintiff asserts the
                                                              following facts in its complaint (Doc. 1),
      MALIBU MEDIA, LLC, Plaintiff                            motion for expedited discovery (Doc. 6),
                    v.                                        and memorandum of law in support thereof
     John DOE subscriber assigned IP                          (Doc. 7). The court accepts the allegations
     address 73.52.94.247, Defendant.                         as true for purposes of this motion, without
                                                              making any findings of fact. Plaintiff alleges
        CIVIL ACTION NO. 3:15–1703                            that Defendant downloaded, copied, and
                     |                                        distributed Plaintiff's films by using the
         Signed September 30, 2015                            online BitTorrent file distribution network,
                                                              “one of the most common peer-to-peer
Attorneys and Law Firms                                       file sharing systems used for distributing
                                                              large amounts of data” (Doc. 1 at ¶
Christopher P. Fiore, Christopher P. Fiore,
                                                              11). The technology at issue in this case
Esquire, Harleysville, PA, for Plaintiff.
                                                              has been explained in detail by numerous
                                                              other courts and need not be repeated
                                                              herein. See, e.g., Malibu Media LLC v.
               MEMORANDUM                                     Doe, No. 1:15–cv–01129, 2015 WL 3795948,
                                                              at *1 (M.D. Pa. June 18, 2015); Modern
MALACHY E. MANNION, United States
                                                              Woman, LLC v. Does I–X, No. 2:12–cv–
District Judge
                                                              04858, 2013 WL 888603, at *1 (D.N.J. Feb.
I. Introduction                                               27, 2013). Possessing only an IP address,
 *1 Presently before the court is an ex parte                 Plaintiff contends that it needs discovery
Motion for Leave to Serve Third Party                         from third party internet service provider,
Subpoena Prior to a Rule 26(f) Conference                     Comcast Cable (“Comcast” or the “ISP”),
(Doc. 6) filed by the Plaintiff, Malibu                       in order to identify Defendant so that it
Media, LLC. After considering the Plaintiff's                 may serve the complaint upon Defendant,
Memorandum of Law in Support of the                           prevent Defendant from continuing to
Motion (Doc. 7), this court will GRANT the                    infringe Plaintiff's copyrighted works, and
motion, subject to the conditions set forth                   seek redress for the illegal downloading and
below.                                                        distribution of its films (Doc. 7).


II. Background                                                III. Legal Standard
                                                              Pursuant to Rule 26(d)(1), “a party may
                                                              not seek discovery from any source before

              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                         1
            Case 4:19-cv-00529-MWB Document 12 Filed 07/08/19 Page 15 of 24
Malibu Media, LLC v. Doe, Not Reported in Fed. Supp. (2015)
2015 WL 5829792

the parties have conferred as required by                     is relevant to its claims, as the information
Rule 26(f),” except in certain circumstances                  is “reasonably calculated to lead to the
not applicable here, or “by court order.”                     discovery of admissible evidence [at trial]”
Absent binding precedent setting forth the                    under Rule 26(b)(1) and may assist Plaintiff
standard for when a court may order                           in identifying Defendant. The Plaintiff's only
discovery prior to the Rule 26(f) conference,                 means of identifying Defendant is through
this court has looked to other district                       discovery from Comcast, and hence it is
courts for guidance. When confronted by                       the sole means to serve Defendant with the
similar motions for expedited discovery to                    complaint and pursue its claims. In addition,
help identify the defendant(s) in copyright                   the court notes that pursuant to 47 U.S.C.
infringement cases, courts have employed                      § 551(c)(2)(B), a cable provider may disclose
a “good cause” standard. See, e.g., Malibu                    such personally identifiable information if
Media, LLC v. John Does 1–18, No. 1:12–                       such disclosure is “made pursuant to a court
cv–07643, 2013 U.S. Dist. LEXIS 155911, at                    order authorizing such disclosure, if the
*3 (D.N.J. Mar. 22, 2013); Modern Woman,                      subscriber is notified of such order by the
2013 WL 888603, at *2. Under FRCP 26(b)                       person to whom the order is directed.”
(1), “[f]or good cause, the court may order
discovery of any matter relevant to the                       Given the ex parte nature of the application,
subject matter involved in the action.”                       the court finds it prudent to impose
                                                              conditions on Plaintiff's requested relief,
                                                              “in an effort to fashion a remedy that
IV. Discussion
                                                              will ensure that the rights of all parties
Plaintiff asserts that during the course of
                                                              are adequately protected.” Modern Woman,
investigation, it obtained the IP address
                                                              2013 WL 707908, at *5. Several district
of Defendant, and that Comcast has
                                                              courts have fashioned similar limitations in
information in its possession that will
                                                              cases such as this, where plaintiff moves for
enable it to identify Defendant using the IP
                                                              expedited discovery to identify a John Doe
address. Specifically, Plaintiff seeks to serve
                                                              defendant. See Malibu Media LLC v. Doe,
a subpoena on Comcast pursuant to Rule
                                                              2015 WL 3795948, at *3; Malibu Media,
45 to solicit Defendant's name and address.
                                                              2013 U.S. Dist. LEXIS 155911, at *11;
Plaintiff argues there is no other way to
                                                              Modern Woman, 2013 WL 888603, at *5;
obtain that information (Doc. 7 at 10).
                                                                Next Phase Distribution, Inc. v. John Does
 *2 This court finds that Plaintiff has                       1–27, 284 F.R.D. 165, 172 (S.D.N.Y.2012).
adequately established that good cause exists
for serving a third party subpoena prior to                   Accordingly, the court will grant Plaintiff's
the Rule 26(f) conference. Plaintiff seeks the                motion, subject to the conditions outlined
name and address associated with the IP                       below:
address 73.52.94.247, which was purportedly
used to illegally distribute copyrighted                      1. Plaintiff may serve a Rule 45 subpoena
works. The information that Plaintiff seeks                   upon the ISP for the purpose of obtaining


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                         2
            Case 4:19-cv-00529-MWB Document 12 Filed 07/08/19 Page 16 of 24
Malibu Media, LLC v. Doe, Not Reported in Fed. Supp. (2015)
2015 WL 5829792

information necessary to identify the                         4. If the 28 day period lapses without the
individual assigned with the IP address                       John Doe Defendant or ISP contesting the
73.52.94.247 (the “John Doe Defendant”),                      subpoena, the ISP shall have fourteen (14)
specifically his or her name and address. The                 days to produce the information responsive
subpoena shall have a copy of the order                       to the subpoena to Plaintiff;
attached;
                                                              5. The ISP shall preserve any subpoenaed
2. The ISP will have fourteen (14) days                       information pending the resolution of any
from the date of service of the Rule 45                       timely-filed motion to quash;
subpoena to serve the John Doe Defendant
with a copy of the subpoena and a copy                        6. Any information ultimately disclosed to
of the order. The ISP may serve the John                      Plaintiff in response to a Rule 45 subpoena
Doe Defendant using any reasonable means,                     may be used by Plaintiff solely for the
including written notice sent to his or her last              purpose of litigating the instant case.
known address, transmitted either by first-
class mail or via overnight service;
                                                              V. Conclusion
3. The John Doe Defendant shall have                          It is for the foregoing reasons that the court
fourteen (14) days from the date of service                   GRANTS the motion (Doc. 6), subject to
of the Rule 45 subpoena to file any motions                   the conditions above. An appropriate order
with this court contesting the subpoena                       shall follow.
(including a motion to quash or modify
the subpoena). The ISP may not turn
over the John Doe Defendant's identifying                                       ORDER
information to Plaintiff before the expiration
of this 28 day period. Additionally, if the                   For the reasons set forth in the
John Doe Defendant or ISP files a motion                      Memorandum of this date, IT IS HEREBY
to quash the subpoena, the ISP shall not                      ORDERED THAT the court GRANTS
produce any information to Plaintiff until                    Plaintiff's Motion for Leave to Serve
the court issues an order instructing the                     Third Party Subpoena Prior to a Rule
ISP to resume production of the requested                     26(f) Conference (Doc. 6), subject to the
discovery. If the John Doe Defendant moves                    conditions below:
to quash or modify the subpoena, the John
Doe Defendant shall contemporaneously                            *3 1. Plaintiff may serve a Rule 45
notify the ISP so that the ISP is on notice not                    subpoena upon the third party internet
to release the John Doe Defendant's contact                        service provider Comcast Cable (the
information to Plaintiff until the court rules                     “ISP”), for the purpose of obtaining
on any such motion;                                                information necessary to identify the
                                                                   individual assigned with the IP address
                                                                   73.52.94.247 (“John Doe Defendant”),


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                         3
            Case 4:19-cv-00529-MWB Document 12 Filed 07/08/19 Page 17 of 24
Malibu Media, LLC v. Doe, Not Reported in Fed. Supp. (2015)
2015 WL 5829792


     specifically his or her name and address.                    resume production of the requested
     The subpoena shall have a copy of this                       discovery. If the John Doe Defendant
     order attached;                                              moves to quash or modify the
                                                                  subpoena, the John Doe Defendant
  2. The ISP will have fourteen (14) days                         shall contemporaneously notify the ISP
     from the date of service of the Rule                         so that the ISP is on notice not
     45 subpoena to serve the John Doe                            to release the John Doe Defendant's
     Defendant with a copy of the subpoena                        contact information to Plaintiff until
     and a copy of this order. The ISP                            the rules on any such motion;
     may serve the John Doe Defendant
     using any reasonable means, including                      4. If the 28 day period lapses without the
     written notice sent to his or her last                        John Doe Defendant or ISP contesting
     known address, transmitted either by                          the subpoena, the ISP shall have
     first-class mail or via overnight service;                    fourteen (14) days to produce the
                                                                   information responsive to the subpoena
  3. The John Doe Defendant shall have                             to Plaintiff;
    fourteen (14) days from the date of
    service of the Rule 45 subpoena to file                     5. The ISP shall preserve any subpoenaed
    any motions with this court contesting                         information pending the resolution of
    the subpoena (including a motion to                            any timely-filed motion to quash;
    quash or modify the subpoena). The
                                                                6. Any information ultimately disclosed
    ISP may not turn over the John Doe
                                                                  to Plaintiff in response to a Rule 45
    Defendant's identifying information to
                                                                  subpoena may be used by Plaintiff
    Plaintiff before the expiration of this
                                                                  solely for the purpose of litigating the
    28 day period. Additionally, if the
                                                                  instant case.
    John Doe Defendant or ISP files a
    motion to quash the subpoena, the                         All Citations
    ISP shall not produce any information
    to Plaintiff until the court issues                       Not Reported in Fed. Supp., 2015 WL
    an order instructing the ISP to                           5829792

End of Document                                         © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        4
            Case 4:19-cv-00529-MWB Document 12 Filed 07/08/19 Page 18 of 24
Power Corp. of Canada v. Power Financial, Not Reported in F.Supp.2d (2009)
2009 WL 982750

                                                           service via alternate means, see PA. R.
             2009 WL 982750                                CIV. P. 430(a); see also FED. R. CIV.
          Only the Westlaw citation                        P. 4(e)(1), (h)(1)(A), and that a plaintiff
           is currently available.                         filing such a request must show that (1)
                                                           the plaintiff made a good faith effort
    This decision was reviewed by                          to locate the defendant, (2) the plaintiff
     West editorial staff and not                          undertook practical efforts to effectuate
  assigned editorial enhancements.                         service through traditional means, and (3)
                                                           the alternate form of service is “reasonably
         United States District Court,                     calculated to provide the defendant with
             M.D. Pennsylvania.                            notice of the proceedings against him,”
                                                             Calabro v. Leiner, 464 F.Supp.2d 470,
        POWER CORPORATION
          OF CANADA, Plaintiff                             472 (E.D.Pa.2006); see also PNC Bank,
                    v.                                     N.A. v. Unknown Heirs, 929 A.2d 219,
          POWER FINANCIAL,                                 229 (Pa.Super.Ct.2007), and it further
        John Does 1–10, and ABC                            appearing that a cease-and-desist letter sent
      Corporations 1–10, Defendants.                       by plaintiff's counsel to the mailing address
                                                           listed on Power Financial's website was
       Civil Action No. 4:09–CV–0510.                      returned as undeliverable, (Doc. 9, Ex. 1 ¶ 2),
                       |                                   that plaintiff retained a private investigator
                April 13, 2009.                            to visit the site of the mailing address
                                                           appearing on the website, 1 (Doc. 9, Ex. 2
Attorneys and Law Firms
                                                           ¶ 2), and that the investigator confirmed
Arthur Newbold, Jeffrey S. Edwards,                        that Power Financial maintains no physical
Dechert LLP, Philadelphia, PA, for                         presence there, (id.), and the record reflecting
Plaintiff.                                                 that plaintiff retained a second private
                                                           investigator to identify the owner of the
                                                           internet domain www.powerfinloans.com,
                                                           which Power Financial uses to transact
                      ORDER                                business, (Doc. 9, Ex. 3 ¶ 2), that the
                                                           domain is registered through an online
CHRISTOPHER C. CONNER, District
                                                           service that shields the owner's identity
Judge.
                                                           from publicly accessible databases, (id. ¶¶
*1 AND NOW, this 13th day of April,                        3–4), and that the second investigator
2009, upon consideration of plaintiff's                    was unable to obtain Power Finanical's
motion (Doc. 7) for leave to serve process                 correct mailing address either by calling
upon defendant Power Financial via email,                  the company's customer support center 2 or
and it appearing that a plaintiff who is                   from publically accessible online records,
unable to serve process through customary                  (id. ¶¶ 5–13), and the record further
methods may request permission to effect

             © 2019 Thomson Reuters. No claim to original U.S. Government Works.                         1
             Case 4:19-cv-00529-MWB Document 12 Filed 07/08/19 Page 19 of 24
Power Corp. of Canada v. Power Financial, Not Reported in F.Supp.2d (2009)
2009 WL 982750


reflecting that plaintiff's counsel has sent               Ltd., No. 06 CV 2988, 2007 WL 725412, at
messages to and received messages from                     *2–3, (S.D.N.Y. Mar. 12, 2007); D.R.I.,
Power Financial using the email address                    Inc. v. Dennis, No. 03 Civ. 10026, 2004 WL
support@powerfinloans.com, (Doc. 9, Ex. 1                  1237511, at *1 (S.D.N.Y. June 3, 2004), it is
¶ 3), and the court concluding that plaintiff              hereby ORDERED that:
has undertaken a good faith effort to identify
a physical address for defendant and to                    1       The only business housed at the mailing address is
serve process through traditional means,                           a branch of the UPS Store. (Doc. 9, Ex. 2 ¶ 2.)
                                                                   Power Financial does not maintain a postal box at the
that Power Financial has engaged in efforts                        location. (Id. ¶ 3.)
to prevent plaintiff from ascertaining its
                                                           2       The investigator called the customer support
physical location, and that serving Power                          telephone number listed on Power Financial's website
Financial by email is reasonably calculated                        and spoke with an individual who identified himself
provide notice of the instant suit to                              as Peter. (Doc. 9, Ex. 3 ¶ 11.) The individual,
                                                                   who handles customer support issues, refused to
Power Financial because its personnel have
                                                                   provide Power Financial's mailing address. (Id.) The
communicated with plaintiff's counsel using                        investigator then asked to speak with a Power
the address support @powerfinloans.com,                            Financial sales representative but was informed that
                                                                   he could only contact sales personnel by submitting
see Rio Props., Inc. v. Rio Int'l Interlink,                       his email address and awaiting a response. (Id.) The
284 F.3d 1007, 1013, 1017 (9th Cir.2002)                           investigator provided his email address but received
(allowing service via email because plaintiff,                     no reply from defendant. (Id.)

despite extensive inquiry, could identify no                *2 1. Plaintiff's motion (Doc. 7) for
physical address for defendant); MacLean–                  leave to serve process by email is
Fogg Co. v. Ningbo Fastlink Equip. Co.,                    GRANTED. Plaintiff may serve defendant
No. 08 CV 2593, 2008 WL 5100414, at                        Power Financial via an email sent to the
*2 (N.D.Ill.Dec.1, 2008) (authorizing email                address support@powerfinloans.com. See
service on a foreign corporation because                   PA. R. CIV. P. 430(a).
plaintiffs were unsuccessful in effectuating
traditional service but demonstrated that                  2. Plaintiff shall attach a copy of this order
defendants transacted business online);                    to the process served on Power Financial.
Keller Williams Realty, Inc. v. Lapeer,
No. 4:08–CR–1292, 2008 WL 2944601, at
                                                           All Citations
*2 (S.D.Tex. July 31, 2008);       Juniper
Networks, Inc. v. Bahattab, No. Civ.A. 07–                 Not Reported in F.Supp.2d, 2009 WL
1771, 2008 WL 250584, at *1 (D.D.C. Jan.                   982750
30, 2008);       Philip Morris USA, Inc. v. Veles

End of Document                                        © 2019 Thomson Reuters. No claim to original U.S. Government Works.




             © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           2
            Case 4:19-cv-00529-MWB Document 12 Filed 07/08/19 Page 20 of 24
Washington County Family Entertainment, LLC v. RNN..., Not Reported in Fed....
2018 WL 287932

                                                            *1 Presently pending before the court
               2018 WL 287932                              is a Motion for Alternative Service on
          Only the Westlaw citation                        Defendant Oluremi Daramola (ECF No.
            is currently available.                        65) filed by Plaintiff Washington County
            United States District                         Family Entertainment, LLC (“Plaintiff” or
          Court, W.D. Pennsylvania.                        “WCFE”). For the reasons set forth, the
                                                           court will grant the motion.
    WASHINGTON COUNTY FAMILY
    ENTERTAINMENT, LLC, Plaintiff,
                     v.                                       II. FACTUAL BACKGROUND
       RNN ENTERTAINMENT                                   In it motion Plaintiff WCFE avers that
        INC., et al., Defendants.                          its efforts to serve named Defendant
                                                           Daramola by the standard methods of
               C.A. No. 2:17-cv-807                        service authorized by Rule 4 of the
                         |                                 Federal Rules of Civil Procedure have
               Signed 01/04/2018                           failed because Daramola is “intentionally
                                                           avoiding service of process.” Daramola
Attorneys and Law Firms                                    is the sole and managing member of
                                                           defendant RTD Group LLC (“RTD”). The
Ryan James, Shane D. Valenzi, Farneth                      Summons was reissued on November 13,
Tomosovich, LLC, Pittsburgh, PA, for                       2017 (ECF No. 50). According to Plaintiff,
Plaintiff.                                                 a private process server and investigator
                                                           has attempted four times, on different
Gustave Heningburg, South Orange, NJ,
                                                           dates and at different times, to serve the
Dimitri Hurt, O'Connor & Hurt P.C.,
                                                           Summons and Amended Complaint upon
Los Angeles, CA, Louis J. Kroeck,
                                                           Daramola at his listed residential address
IV, Anstandig, McDyer and Yurcon,
                                                           (without success), telephone calls to known
Pittsburgh, PA, for Defendants.
                                                           legal counsel for RTD and Daramola
Romel Marcus, Brooklyn, NY, pro se.                        have been unanswered and not responded
                                                           to, and the private process server and
Derrick Robinson, Brooklyn, NY, pro se.                    investigator made four separate attempts
                                                           to serve Daramola at another residential
                                                           address (without success), again at various
             MEMORANDUM                                    times and on various dates. Furthermore
           OPINION AND ORDER                               Plaintiff’s counsel sent a two emails to
                                                           known legal counsel for RTD and Daramola
Cynthia Reed Eddy,                 United      States      attaching the Summons and Amended
Magistrate Judge                                           Complaint; although delivered, the emails
                                                           were not responded to. A copy of one
  I. INTRODUCTION                                          email was subsequently sent to that same
                                                           legal counsel via confirmed facsimile, but

             © 2019 Thomson Reuters. No claim to original U.S. Government Works.                    1
            Case 4:19-cv-00529-MWB Document 12 Filed 07/08/19 Page 21 of 24
Washington County Family Entertainment, LLC v. RNN..., Not Reported in Fed....
2018 WL 287932

to date counsel has not communicated with
Plaintiff’s counsel. Moreover, the California                  (1) by personal service, as provided in
Secretary of State lists “Legalzoom.com”                       Pennsylvania Rule 402(a);
as the registered agent for RTD, and is
                                                               (2) by mail, as provided in Pennsylvania
thus authorized to accept delivery of copies
                                                               Rule 403; and
of service of process on behalf of RTD.
RTD was successfully served on November                        (3) as permitted by the law of the
27, 2017 via Legal Zoom. Nevertheless,                         jurisdiction in which service is to be
Daramola has not been served.
                                                               made. 1
WCFE proposes alternate means of service                       See PA. R. Civ. P. 404(1)–(3).
of process upon Daramola via three
different methods, through: (a) an email with              1      California law permits a party to effect service by
delivery receipt to thertdgroup@gmail.com;                        mailing “[a] copy of the summons and complaint ...
(b) United States certified mail and                              to the person to be served, together with two copies
                                                                  of the notice and acknowledgment provided for
facsimile to Daramola’s known counsel,
                                                                  in subdivision (b) and a return envelope, postage
Mr. Wander, Law Offices of Perry                                  prepaid, addressed to the sender.” Cal. Civ. Proc.
C. Wander, 454 Wilshire Boulevard,                                Code § 415.30(a-b).
Penthouse, Beverly Hills, California 90212,                 *2 If, however, “service cannot be made”
Fax No. 310-274-9985; and (c) United States                outside the Commonwealth pursuant to the
certified mail to RTD’s registered agent,                  methods set forth in Pennsylvania Rule
LegalZoom.                                                 404(1)–(3), the plaintiff “may move the court
                                                           for a special order directing the method
                                                           of service.” See PA. R. Civ. P. 430(a)
  III. DISCUSSION
In federal court, a plaintiff may serve a                  (emphasis added); Calabro, 464 F. Supp.
defendant pursuant to the law of the state                 2d at 472 (“Alternative service is only
in which the district court sits, or in which              appropriate when service ‘cannot be made’
service is to be effected. Fed. R. Civ. P.                 under the applicable [Pennsylvania Rule].”).
4(e)(1); McFadden v. Weiss, No. 13-2914,                   Such a motion for alternative service “shall
2014 WL 5880097, at *2 (E.D. Pa. Nov. 13,                  be accompanied by an affidavit stating the
                                                           nature and extent of the investigation [that]
2014); Calabro v. Leiner, 464 F. Supp. 2d
                                                           has been made to determine the whereabouts
470, 471 (E.D. Pa. 2006). Thus, Plaintiff can
                                                           of the defendant and the reasons why service
satisfy Rule 4(e)(1) by serving Defendant in a
                                                           cannot be made.” Pa. R. Civ. P. 430(a)
manner consistent with either Pennsylvania
                                                           (emphasis added).
or California law.
                                                           Under Pennsylvania law, the plaintiff must
Under Pennsylvania law, a plaintiff may
                                                           meet three conditions for alternative service.
serve an individual defendant outside the
                                                           McFadden, 2014 WL 5880097, at *2 (citing
Commonwealth.
                                                               Calabro, 464 F. Supp. 2d at 471–72). First,


             © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         2
            Case 4:19-cv-00529-MWB Document 12 Filed 07/08/19 Page 22 of 24
Washington County Family Entertainment, LLC v. RNN..., Not Reported in Fed....
2018 WL 287932

the plaintiff “must make a ‘good faith’ effort             Jung, 173 F.R.D. 138, 142 (E.D. Pa. 1997))
to locate [the] defendant.” Calabro, 464 F.                (emphasis in original). “[The] [p]laintiff
Supp. 2d at 472 (citing Grove, 222 F.R.D.                  bears the burden to show that these efforts
at 256; Adoption of Walker, 360 A.2d 603                   were made.” McFadden, 2014 WL 5880097,
(1976)) (emphasis in original).                            at *4. With respect to this requirement,
                                                           courts in the Third Circuit have

            An illustration of a good
            faith effort to locate                                     found a plaintiff's efforts
            the defendant includes                                     to be sufficient when he or
            [:]   (1)     inquiries    of                              she has made six attempts
            postal authorities including                               at service, ... or repeated
            inquiries pursuant to the                                  attempts[,] ... including a
            Freedom of Information                                     stake out.... On the other
            Act, 39 C.F.R. Part                                        hand, courts have found
            265,       (2)      inquiries                              efforts to be insufficient
            of relatives, neighbors,                                   where three attempts were
            friends, and employers                                     made with two falling on
            of the defendant, and                                      the same day of the week
            (3) examinations of local                                  and two occurring at the
            telephone directories, voter                               same time of day[,] ... or
            registration records, local                                when two attempts were
            tax records, and motor                                     made on consecutive days
            vehicle records.                                           of the week with the first
                                                                       being made to a vacant
                                                                       office.
PA. R. Civ. P. 430(a). “It is not necessary
that [the plaintiff] pursue every method
listed in ... [Pennsylvania] Rule 430(a) ... to            Viking Ins. Co. of Wis. v. Rivas, No. 12-6899,
satisfy the good faith effort requirement.”                2013 WL 1842229, at *3 (E.D. Pa. May 1,
                                                           2013) (quoting Olympic Steel, Inc. v. Pan
   Calabro, 464 F. Supp. 2d at 472 & n.4
                                                           Metal & Processing, L.L.C., No. 11-0693,
(citing Long v. Polidori, No. 03-1439, 2003
                                                           2011 WL 6739447, at *3 (E.D. Pa. Dec. 21,
WL 21278868, at *1 (E.D. Pa. May 29,
                                                           2011)); cf. Banegas v. Hampton, No. 08-5348,
2003)).
                                                           2009 WL 1140268, at *2 (E.D. Pa. Apr.
                                                           27, 2009) (“To claim that the single service
Second, “once [the defendant] is located,
                                                           attempt under these circumstances satisfies
[the plaintiff] must show that she has made
                                                           the practical efforts standard requires a
practical efforts to serve [the defendant]
                                                           substantial reinterpretation of the standard
under the circumstances,” but has been
                                                           itself.”).
unable to do so. Id. (citing Clayman v.


             © 2019 Thomson Reuters. No claim to original U.S. Government Works.                       3
            Case 4:19-cv-00529-MWB Document 12 Filed 07/08/19 Page 23 of 24
Washington County Family Entertainment, LLC v. RNN..., Not Reported in Fed....
2018 WL 287932

                                                           in his capacity as the managing member
Third, assuming the plaintiff “satisfied the               and Chief Executive Officer of RTD,
first two steps, [the plaintiff's] proposed                Daramola utilizes the following email
alternate means of service must be                         address: thertdgroup@gmail.com.” (ECF
reasonably calculated to provide [the                      No. 65-7 at p. 3). Attempts to serve
defendant] with notice of the proceedings                  Daramola via Perry C. Wander, Esq.,
against him [or her].”      Calabro, 464 F.                known legal counsel for RTD through
Supp. 2d at 472 (citing Clayman, 173 F.R.D.                email and facsimile have not proven
at 140; Penn v. Raynor, No. 89-553, 1989 WL                successful, although RTD’s public website
126282, at *4 n.3 (E.D. Pa. Oct. 18, 1989);                lists Daramola as its Chief Executive Officer
Kittanning Coal Co. v. Int'l Mining Co., 551               and Founder. Given the history of apparent
F. Supp. 834, 838 (W. D. Pa. 1982)). As the                evasion, we are inclined to permit alternative
court in Calabro noted:                                    service via email with delivery receipt to
                                                           thertdgroup@gmail.com, as well as by legal
   *3 Service of process is not a                          publication in a legal journal or local
  mere technicality. Rather, constitutional                newspaper, as well as to Darmola’s known
  due process requires that service of                     counsel.
  process be “reasonably calculated, under
  all circumstances, to apprise interested                 AND NOW, this 4th day of January, 2018,
  parties of the pendency of the action and                upon consideration of Plaintiff’s Motion for
  afford them an opportunity to present                    Alternative Service on Defendant Oluremi
  their objections.                                        Daramola (ECF No. 65), and for good cause
                                                           shown, it is ORDERED that the Motion is
Id. (quoting   Mullane v. Cent. Hanover                    GRANTED and that:
Bank & Trust Co., 339 U.S. 306, 314 (1950)).
                                                              1. Plaintiff shall serve the Summons and
We have reviewed the pending motion                              Amended Complaint upon Defendant
and the attached exhibits and conclude                           Oluremi Daramola:
Plaintiff has engaged in good faith efforts
                                                                 a.      By emailing Daramola         at
to locate Defendant’s address, has made
                                                                      email with delivery receipt     to
practical efforts to serve him through
                                                                      thertdgroup@gmail.com;
traditional means under the circumstances.
Yet the proposed alternative methods of                          b. By mailing via United States
service must be reasonably calculated to                           certified mail and facsimile the
provide Defendant with notice of the                               documents to Daramola in care of
pending proceedings. Plaintiff’s attorney                          his counsel Perry C. Wander, Esq.,
has filed a declaration in support of the                          454 Wilshire Boulevard, Penthouse,
pending motion, attesting to the attempts                          Beverly Hills, California 90212, Fax
to serve Daramola. Plaintiff’s attorney                            No. 310-274-9985; and
states that “[u]pon information and belief,


             © 2019 Thomson Reuters. No claim to original U.S. Government Works.                       4
            Case 4:19-cv-00529-MWB Document 12 Filed 07/08/19 Page 24 of 24
Washington County Family Entertainment, LLC v. RNN..., Not Reported in Fed....
2018 WL 287932


     c. By advertising a notice of the action
        in the Daily Journal of Los Angeles,
                                                           All Citations
        California and the Los Angeles Times
        of Los Angeles California.                         Not Reported in Fed. Supp., 2018 WL
                                                           287932
  2. Service shall be complete and effective
     upon filing proof of service as directed.

End of Document                                        © 2019 Thomson Reuters. No claim to original U.S. Government Works.




             © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        5
